IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-17-00357-CR

                           IN RE RANDAL FRANKLIN


                                Original Proceeding



                          MEMORANDUM OPINION

      We have received a letter from Randal Franklin stating that he sent “the Johnson

[C]ounty courts and district clerk” a “Motion to Enter Order Nunc Pro Tunc” “several

months ago.” Franklin states that he has enclosed “a copy” of the motion; however, the

enclosed motion states that it was “executed on” October 23, 2017—the same date that

the letter was purportedly written. Franklin asserts that he has tried on several occasions

to get a response from the Johnson County courts and district clerk regarding the motion

and has also “hand written to the Judge before the Nunc Pro Tunc.” Franklin states that

he has received no response from the judge or district clerk and requests that we

“expedite this matter.”
        We construe Franklin’s letter as a petition for writ of mandamus to compel the trial

judge to rule on his motion.1 We deny the petition for writ of mandamus.




                                                            REX D. DAVIS
                                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed November 15, 2017
Do not publish
[OT06]




1The petition for writ of mandamus lacks proof of service. A copy of all documents presented to the Court
must be served on all parties (i.e., the trial court judge and the State through the district attorney in this
proceeding) and must contain proof of service. TEX. R. APP. P. 9.5, 52.2. The petition also lacks most of the
contents required by Rule of Appellate Procedure 52. Id. 52.3, 52.7. It does not include the certification
required by Rule 52.3(j). Id. 52.3(j). It also lacks a record. Id. 52.7. To expedite this matter, we invoke Rule
of Appellate Procedure 2 to suspend these requirements. Id. 2.


In re Franklin                                                                                          Page 2